IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Brenda M. Reichert,                     :
                       Petitioner       :
                                        :
                 v.                     :     No. 2080 C.D. 2014
                                        :
Workers’ Compensation Appeal            :
Board (Foxdale Village),                :
                         Respondent     :


                                    ORDER


                 AND NOW, this 9th day of November, 2015, IT IS HEREBY
ORDERED that the above-captioned opinion filed September 10, 2015, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                      ________________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge